Case 2:21-ap-01103-ER   Doc 9 Filed 07/15/21 Entered 07/15/21 11:57:24   Desc
                        Main Document     Page 1 of 4
Case 2:21-ap-01103-ER   Doc 9 Filed 07/15/21 Entered 07/15/21 11:57:24   Desc
                        Main Document     Page 2 of 4
Case 2:21-ap-01103-ER   Doc 9 Filed 07/15/21 Entered 07/15/21 11:57:24   Desc
                        Main Document     Page 3 of 4
            Case 2:21-ap-01103-ER                   Doc 9 Filed 07/15/21 Entered 07/15/21 11:57:24                                    Desc
                                                    Main Document     Page 4 of 4
                                                       PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 300 N. Los Angeles
Street, Room 7211, Los Angeles, CA 90012

A true and correct copy of STIPULATION TO EXTEND THE DEADLINE FOR DEFENDANT OT FILE AN ANSWER will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant controlling General Orders and
LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On 7/15/21, I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
List to receive NEF transmission at the email addresses stated below:

Bruce A Boice bboice@lawyer.com, r51856@notify.bestcase.com
Rosendo Gonzalez (TR) rgonzalez@ecf.axosfs.com,
rossgonzalez@gonzalezplc.com;jzavala@gonzalezplc.com;zig@gonzalezplc.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


                                                                         Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 7/15/21, I served the following persons and/or entities at the last known addresses in this bankruptcy se or adversary proceeding by
placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as
follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
document is filed.

DEBTOR
Berj Warojan Makdesian
2584 New York Dr.
Altadena, CA 91001
                                                                         Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 7/15/21, I served the following persons and/or
entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to,
the judge will be completed no later than 24 hours after the document is filed.

Judge’s Courtesy Copy
Hon. Ernest M. Robles
Roybal Federal Building
255 E. Temple St., Suite 1560
Los Angeles, CA 90012


                                                                         Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

7/15/21                              Maria Luisa Q. Parcon                                   /s/Maria Luisa Q. Parcon
Date                                     Printed Name                                            Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
